EXHIBIT 10.72

GUARANTY

(Additional Guarantors)

THIS GUARANTY dated as of November 14, 2011 executed and delivered by each of
the undersigned, whether one or more, (all each a “Guarantor” and, collectively,
the “Guarantors”), in favor of (a) THE BANK OF NOVA SCOTIA, in its capacity as
Administrative Agent (the “Agent”) for the Lenders under that certain Credit
Agreement dated as of August 29, 2011, by and among WEINGARTEN REALTY INVESTORS
(the “Borrower”), the financial institutions party thereto and their assignees
in accordance therewith (the “Lenders”), and the Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms, the “Credit Agreement”) and (b) the Lenders.

WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

WHEREAS, each Guarantor is a wholly owned Subsidiary of the Borrower;

WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Agent and the Lenders through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1.         Guaranty.    Each Guarantor hereby absolutely and
unconditionally guaranties the due and punctual payment and performance of all
of the following when due (collectively referred to as the “Obligations”):
(a) all indebtedness and obligations owing by the Borrower to any of the Lenders
or the Agent under or in connection with the Credit Agreement and any other Loan
Document, including without limitation, the repayment of all principal of the
Loans made by the Lenders to the Borrower under the Credit Agreement and the
payment of all interest, fees, charges, reasonable attorneys fees and other
amounts payable to any Lender or the Agent thereunder or in connection
therewith; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; and (c) all expenses, including, without
limitation,



--------------------------------------------------------------------------------

reasonable attorneys’ fees and disbursements, that are incurred by the Lenders
or the Agent in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder.

Section 2.         Guaranty of Payment and Not of Collection.    This Guaranty
is a guaranty of payment, and not of collection, and a debt of each Guarantor
for its own account. Accordingly, the Lenders and the Agent shall not be
obligated or required before enforcing this Guaranty against any Guarantor:
(a) to pursue any right or remedy the Lenders or the Agent may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, each Guarantor
hereby waives the right of such Guarantor to require any holder of the
Obligations to take action against the Borrower as provided by any legal
requirement of any Governmental Authority.

Section 3.         Guaranty Absolute.    Each Guarantor guarantees that the
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any legal requirement now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or the Lenders with respect thereto. The liability of each Guarantor under
this Guaranty shall be absolute and unconditional in accordance with its terms
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than the full and final payment and
performance of the Obligations), including, without limitation, the following
(whether or not such Guarantor consents thereto or has notice thereof):

(a)        (i) any change in the amount, interest rate or due date or other term
of any of the Obligations; (ii) any change in the time, place or manner of
payment of all or any portion of the Obligations; (iii) any amendment or waiver
of, or consent to the departure from or other indulgence with respect to, the
Credit Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;

(b)        any lack of validity or enforceability of the Credit Agreement, any
of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;

(c)        any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;



--------------------------------------------------------------------------------

(d)        any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;

(e)        any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

(f)         any nonperfection of any security interest or other Lien on any of
the collateral securing any of the Obligations;

(g)        any act or failure to act by the Borrower or any other Person which
may adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;

(h)        any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;

(i)         any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof; or

(j)         any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor hereunder.

Section 4.         Action with Respect to Obligations.    The Lenders and the
Agent may in accordance with the Credit Agreement, at any time and from time to
time, without the consent of, or notice to, any Guarantor, and without
discharging any Guarantor from its obligations hereunder take any and all
actions described in Section 3 and may otherwise: (a) amend, modify, alter or
supplement the terms of any of the Obligations, including, but not limited to,
extending or shortening the time of payment of any of the Obligations or the
interest rate that may accrue on any of the Obligations; (b) amend, modify,
alter or supplement the Credit Agreement or any other Loan Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Obligations; (d) release any Person liable in any manner for
the payment or collection of the Obligations; (e) exercise, or refrain from
exercising, any rights against the Borrower or any other Person (including,
without limitation, any other Guarantor); and (f) apply any sum, by whomsoever
paid or however realized, to the Obligations in such order as the Lenders or the
Agent shall elect in accordance with the Credit Agreement.

Section 5.         Representations and Warranties.    Each Guarantor hereby
makes to the Agent and the Lenders all of the representations and warranties
made by the Borrower with respect to or in any way relating to such Guarantor in
the Credit Agreement and the other Loan Documents, as if the same were set forth
herein in full.

Section 6.         Covenants.    Each Guarantor will comply with all covenants
which the Borrower is to cause such Guarantor to comply with under the terms of
the Credit Agreement or any other Loan Documents.



--------------------------------------------------------------------------------

Section 7.         Waiver.    Each Guarantor, to the fullest extent permitted by
applicable law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

Section 8.         Inability to Accelerate Loan.    If the Agent and/or the
Lenders are prevented from demanding or accelerating payment thereof by reason
of any automatic stay or otherwise, the Agent and/or the Lenders shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

Section 9.         Reinstatement of Obligations.    Each Guarantor agrees that
this Guaranty shall continue to be effective or be reinstated, as the case may
be, with respect to any Obligations if at any time payment of any such
Obligations is rescinded or otherwise must be restored by the Agent and/or the
Lenders upon the bankruptcy or reorganization of the Borrower or any Guarantor
or otherwise.

Section 10.        Subrogation.    Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and each Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and each Guarantor hereby
waives any benefit of, and any right to participate in, any security or
collateral given to the Agent and the Lenders to secure payment or performance
of any of the Obligations.

Section 11.        Payments Free and Clear.    All sums payable by each
Guarantor hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes (as defined in the Credit Agreement) or Other Taxes (as
defined in the Credit Agreement); provided that if any Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), the Agent, Lender or Issuing Bank (as defined in the Credit
Agreement) (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made; (ii) such Guarantor shall make
such deductions; and (iii) such Guarantor shall pay the full amount deducted to
the relevant Governmental Authority (as defined in the Credit Agreement) in
accordance with applicable law.

Section 12.        Set-off.    In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender to or for the credit or the
account of any Guarantor against any of and all the obligations of such
Guarantor now or hereafter existing under this Guaranty held by such Lender then
due and payable. Each Guarantor agrees, to the fullest extent it may effectively
do so under applicable law, that any holder of a participation in a Note,
whether or not acquired pursuant to the applicable provisions of the Credit
Agreement, may exercise rights of setoff or counterclaim and other rights with
respect to such participation



--------------------------------------------------------------------------------

as fully as if such holder of a participation were a direct creditor of such
Guarantor in the amount of such participation.

Section 13.        Subordination.    Each Guarantor hereby expressly covenants
and agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.

Section 14.        Avoidance Provisions.    It is the intent of each Guarantor,
the Agent and the Lenders that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.” Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Agent and the
Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor nor any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.

Section 15.        Information.    Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower, of
the other Guarantors and of all other circumstances bearing upon the risk of
nonpayment of any of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agent or any Lender shall have any duty whatsoever to advise any Guarantor
of information regarding such circumstances or risks.



--------------------------------------------------------------------------------

Section 16.        Governing Law.    THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

SECTION 17. JURISDICTION, VENUE.

(a)        EACH GUARANTOR AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF TEXAS, HOUSTON DIVISION, OR, AT THE OPTION OF THE AGENT, ANY STATE
COURT LOCATED IN HARRIS COUNTY, TEXAS SHALL HAVE NONEXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY
COLLATERAL. EACH GUARANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER IN ANY OTHER APPROPRIATE JURISDICTION. FURTHER, EACH GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(b)        THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND
WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE
THE PAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER
THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.

Section 18.        Loan Accounts.    The Agent may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Obligations, and in the case of any dispute relating to any
of the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon each Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error. The failure of the Agent to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.

Section 19.        Waiver of Remedies.    No delay or failure on the part of the
Agent or the Lenders in the exercise of any right or remedy it may have against
any Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.

Section 20.        Successors and Assigns.    Each reference herein to the Agent
or the Lenders shall be deemed to include such Person’s respective successors
and assigns (including,



--------------------------------------------------------------------------------

but not limited to, any holder of the Obligations) in whose favor the provisions
of this Guaranty also shall inure, and each reference herein to any Guarantor
shall be deemed to include the Guarantor’s successors and assigns, upon whom
this Guaranty also shall be binding. The Lenders and the Agent may, in
accordance with the applicable provisions of the Credit Agreement, assign,
transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Agent or any Lender to any assignee, transferee or participant of any financial
or other information regarding the Borrower or any Guarantor. Each Guarantor may
not assign or transfer its obligations hereunder to any Person.

Section 21.        Amendments.    This Guaranty may not be amended except as
provided in the Credit Agreement.

Section 22.        Payments.    All payments made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the place and time provided for in the Credit Agreement on the date one
(1) Business Day after written demand therefor to such Guarantor by the Agent.

SECTION 23. JOINT AND SEVERAL OBLIGATIONS.    THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR
MEMBERS) CONFIRMS THAT IT (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR
MEMBERS) IS LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE
OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER AND UNDER
OTHER LOAN DOCUMENTS.

SECTION 24. WAIVER OF JURY TRIAL.    THE GUARANTORS HEREBY ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THE GUARANTORS, THE AGENT AND THE
LENDERS ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTY OR THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF
ANY OF THEM. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE THE
FINANCING DESCRIBED IN THE LOAN DOCUMENTS.

Section 25.        Notices.    All notices, requests and other communications
hereunder shall be in writing and shall be given as provided in the Loan
Agreement. Each Guarantor’s address for notice is set forth below its signature
hereto.



--------------------------------------------------------------------------------

Section 26.        Severability.    In case any provision of this Guaranty shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27.        Headings.    Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

Section 28.        Definitions.    (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.

(b)        Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

WRI/CHINO HILLS, LLC,

a Delaware limited liability company

By:

  Chino Hills Holdings, LLC
its Sole Member

 

By:

  Weingarten Nostat, Inc.,
a Texas real estate investment trust,
its sole member

   

By:

 

/s/ Stephen C. Richter

   

Name:

 

Stephen C. Richter

   

Title:

 

Executive Vice President/CFO

 

WRI REGENCY CENTRE, LLC,

a Delaware limited liability company

By:

  Weingarten Realty Investors,
a Texas real estate investment trust,
its Managing Member

 

By:

 

/s/ Stephen C. Richter

 

Name:

 

Stephen C. Richter

 

Title:

 

Executive Vice President/CFO

 

WRI OVERTON PARK, LLC,

a Texas limited liability company

By:

  Weingarten Realty Investors,
a Texas real estate investment trust,
its Sole Manager

 

By:

 

/s/ Stephen C. Richter

 

Name:

 

Stephen C. Richter

 

Title:

 

Executive Vice President/CFO



--------------------------------------------------------------------------------

 

WRI DESERT VILLAGE, LLC,

a Delaware limited liability company

By:

 

WRI Desert Village Holdings, LLC,

a Delaware limited liability company
its Sole Member

 

By:

  Weingarten Realty Investors,
a Texas real estate investment trust,
its Sole Member

   

By:

 

/s/ Stephen C. Richter

   

Name:

 

Stephen C. Richter

   

Title:

 

Executive Vice President/CFO

 

WRI PINECREST PLAZA, LLC,

a Delaware limited liability company

By:

 

Pinecrest Plaza Holdings, LLC,

a Delaware limited liability company,

its Managing Member

 

By:

 

Weingarten Realty Investors,

a Texas real estate investment trust,

its Managing Member

   

By:

 

/s/ Stephen C. Richter

   

Name:

 

Stephen C. Richter

   

Title:

 

Executive Vice President/CFO



--------------------------------------------------------------------------------

 

WRI STEELE CREEK, LLC,

a Delaware limited liability company

By:

  Steele Creek Holdings, LLC
a Delaware limited liability company,
its Managing Member

 

By:

  WRI Strom, LP,
a Delaware limited partnership,
its Sole Managing Member

   

By:        

 

Weingarten Realty Investors,


a Texas real estate investment trust,
its General Partner

     

By:

 

/s/ Stephen C. Richter

     

Name:

 

Stephen C. Richter

     

Title:

 

Executive Vice President/CFO

 

S/W ALBUQUERQUE, L.P.,

a Texas limited partnership

By:

  WRI/Pavilion, Inc.,
a Texas corporation
its General Partner

 

By:

 

/s/ Stephen C. Richter

 

Name:

 

Stephen C. Richter

 

Title:

 

Executive Vice President/CFO

 

Address for Notices: c/o Weingarten Realty Investors 2600 Citadel Plaza Drive
P.O. Box 924111 Houston, Texas 77292 Attention: Steven Richter with a copy to:
Weingarten Realty Investors 2600 Citadel Plaza Drive P.O. Box 924111 Houston,
Texas 77292 Attention: Linda Kubena



--------------------------------------------------------------------------------

 

with a copy to: Winstead PC 600 Travis, Suite 1100 Houston, Texas 77002
Attention: Vincent Marino